Citation Nr: 1547945	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for status post total left hip arthroplasty beginning January 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.

In March 2008, the Veteran filed a claim for an increased disability rating for his left hip disability.  In August 2008, the RO continued the 10 percent rating for his left hip disability, which he appealed.  In October 2008, because the Veteran underwent a total left hip arthroplasty, the RO assigned a 100 percent rating from October 27, 2008 to January 1, 2010, and was assigned a 30 percent rating afterwards beginning January 1, 2010.  In March 2014, the RO assigned a 50 percent rating effective January 1, 2010.  The Veteran continues to disagree with the assigned rating.  

Of note, in February 2011, the Board adjudicated the issue of entitlement to a rating in excess of 10 percent for status post avascular necrosis with degenerative changes, left hip, prior to October 27, 2008, and remanded the issue of a rating in excess of 30 percent for status post total hip arthroplasty, formerly status post avascular necrosis with degenerative changes, left hip, since January 1, 2010.  In November 2013, the Board remanded the Veteran's claim a second time to ensure the requested development had been accomplished.  The Board is satisfied that at this juncture there has been at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  



FINDING OF FACT

The Veteran's left hip disability does not result in symptoms that are productive of markedly severe residual weakness, pain or limitation of motion, nor have the residual symptoms required the use of crutches.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent beginning January 1, 2010, for the Veteran's left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5250-5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2008, the Veteran filed a claim for an increased rating for his left hip disability.  In August 2008, the RO continued the Veteran's current 10 percent rating under Diagnostic Code 5252.  In October 2008, the RO granted a 100 percent rating under Diagnostic Code 5054 through January 1, 2010, and then assigned a 30 percent rating afterwards beginning January 1, 2010.  In February 2011, the Board adjudicated the portion of the increased rating claim prior to January 1, 2010.  In March 2014, the RO granted an increased rating of 50 percent effective January 1, 2010.  As such, the Board must consider whether a rating in excess of 50 percent is warranted from January 1, 2010.

The Veteran's hip disability is currently rated under Diagnostic Code 5054, which provides that a 100 percent rating is assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  A 50 percent rating is assigned when there are moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is assigned when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  

The Board notes that the Rating Schedule has not provided definitions for words such as "moderately severe," or "markedly severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Codes 5003 and 5010 govern degenerative arthritis with a maximum assignable rating of 20 percent.  However, the Veteran is in receipt of a disability rating in excess of the maximum allowed under this Diagnostic Code.  Therefore this Diagnostic Code is not applicable.

Diagnostic Code 5250 governs ankylosis of the hip.  At the May 2012 and January 2014 VA examinations, the examiners specifically noted that the Veteran did not have left hip ankylosis.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5251 governs limitation of extension of the thigh with a maximum assignable rating of 10 percent.  However, the Veteran is in receipt of a disability rating in excess of the maximum allowed under this Diagnostic Code.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5252 governs limitation of flexion of the thigh with a maximum assignable rating of 40 percent.  However, the Veteran is in receipt of a disability rating in excess of the maximum allowed under this Diagnostic Code.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5253 governs impairment of the thigh with a maximum assignable rating of 20 percent.  However, the Veteran is in receipt of a disability rating in excess of the maximum allowed under this Diagnostic Code.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5254 contemplates flail hip joint.  At the May 2012 and January 2014 VA examinations, the examiners specifically noted that the Veteran did not have a flail hip joint, and no evidence has been presented disagreeing with such an assertion.  Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5255 contemplates impairment of the femur.  At the May 2012 VA examination, the examiner noted that the Veteran did not have any malunion or nonunion of the femur.  At the January 2014 VA examination, the examiner did not indicate that the Veteran had any malunion or nonunion of the femur.  Therefore, this Diagnostic Code is not applicable.

As such, only Diagnostic Code 5054 allows for a schedular rating in excess of 50 percent and will be discussed.

Treatment records dated after January 1, 2010, show that the Veteran complained of left hip fatigue, but x-rays were normal.

At the September 2010 hearing, the Veteran testified that he had left hip pain and limited range of motion.

September 2010 treatment records show that the Veteran walked without a limp.  While he complained of pain, the pain was not constant.  He reported that the pain was not severe enough to interfere with his activities of daily living.  

At a March 2011 VA examination, the Veteran reported that he had intermittent severe hip pain.  He also reported having weakness two to three times per week.  However, he reported that his hip did not interfere with his ability to perform his occupational duties.  On examination, he walked fairly evenly.  He demonstrated flexion to 58 degrees and to 52 degrees after repetitive motion testing.  He had extension to 20 degrees, adduction to 6 degrees, abduction to 30 degrees, internal rotation to 30 degrees, and external rotation to 30 degrees each, all with no changes after repetitive testing.  He had no signs of pain with range of motion testing.  He had no signs of muscle atrophy.  X-rays showed some bone formation near the hip joint.  The examiner noted that the Veteran did not have evidence of specific pain, weakened movement, excess fatigability, or incoordination.

At a May 2012 VA examination, the Veteran reported constant discomfort, but denied having any flare-ups.  He reported that his walking and standing were not affected by his pain.  He also reported no limitation or restriction in performing chores or activities of daily living.  Finally, he reported that he could perform his occupational duties without restriction.  On examination, had had a normal gait and station, but refused to perform range of motion testing due to pain.  He had normal 5/5 muscle strength with no muscle atrophy.  He had no pain on palpation.  The examiner noted that the Veteran had functional impairment of pain on movement.

In March 2013, he reported having left hip weakness, but denied having any falls.  In October 2013, he was ambulatory without any distress.  In November 2013, he had no gait abnormalities and retained good range of motion.

At a January 2014 VA examination, the Veteran continued to deny having flare-ups.  On examination, he demonstrated left hip flexion to 80 degrees with pain and extension to 5 degrees without pain.  His left hip abduction, adduction, and rotation resulted in no limitations.  Repetitive testing did not result in any additional limitations.  The examiner indicated that the Veteran's left hip resulted in less movement than normal and pain on movement.  He had reduced 4/5 left hip strength.  He ambulated with a minimal left limp but used no assistive devices.  He had tenderness to palpation.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's left hip resulted in moderately severe residuals of weakness and limitation of motion.

As described, a schedular rating in excess of 50 percent is not warranted for the Veteran's right hip disability beginning January 1, 2010, as the weight of the evidence is against a finding of markedly severe residuals of weakness, pain or limitation of motion.

The medical evidence shows that the Veteran's left hip disability most closely approximates at most the criteria for a 50 percent rating.  The Veteran's treatment records fail to establish any symptoms consistent with "markedly severe" residuals.  The Veteran has only reported fatigue and weakness, which is contemplated by the 50 percent rating that is assigned.  In addition, the January 2014 VA examiner opined that the Veteran was experiencing "moderate" functional impairments, which is not consistent with "markedly severe" residuals as required for a higher rating.  In addition, the record does not demonstrate that the Veteran is required to use crutches as a result of his left hip disability.  As such, a rating in excess of 50 percent is not warranted under Diagnostic Code 5054. 

In rating the Veteran's left hip disability, the Board has considered the Veteran's statements that he has continued pain and limitation of range of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his left hip disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left hip disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's left hip disability.

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's left hip disability, reasonably describes and assesses the Veteran's disability level and symptomatology.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes markedly severe residuals.  In so doing, the Board necessarily considers the entirety of the Veteran's left hip symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.
 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, it is not suggested that the Veteran's left hip disability alone renders him unemployable.  Indeed, the medical record demonstrates that the Veteran continues to work and that his left hip disability does not result in any limitations in performing his occupational duties.  Thus, the Board finds that Rice is inapplicable. 

In conclusion, the Board finds that the assignment of a schedular rating in excess of 50 percent beginning January 1, 2010, is not warranted for the service-connected left hip disability.  Thus, the claim is denied.


ORDER

A rating in excess of 50 percent for a left hip disability beginning January 1, 2010, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


